South Windsor, CT (South Windsor)
Tracy, CA (Heritage Place)
Danville, CA (Barrington Court)
Roseville, CA (Somer Park/Roseville)
Deerfield Beach, FL (Deer Creek)
Anaheim, CA (Fairwood Manor)


 


 
SECOND AMENDMENT TO MASTER LEASE
 
BY AND AMONG
 
VENTAS REALTY, LIMITED PARTNERSHIP


AS LANDLORD,
 
AND
 
SW ASSISTED LIVING, LLC,
SUMMERVILLE AT HERITAGE PLACE, LLC,
SUMMERVILLE AT BARRINGTON COURT LLC,
SUMMERVILLE AT ROSEVILLE GARDENS LLC,
SUMMERVILLE 17 LLC,
AND
SUMMERVILLE AT FAIRWOOD MANOR, LLC


AS TENANT
 


 


 


 
DATED AS OF FEBRUARY _24___, 2012
 

756703_2.DOC
 
 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO MASTER LEASE
 
THIS SECOND AMENDMENT TO MASTER LEASE (hereinafter, this “Amendment” ) is to be
effective as of the _24th____ day of February, 2012 (the “Amendment Date”), and
is by and among VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), having an office at 10350 Ormsby Park Place, Suite
300, Louisville, Kentucky 40223, and each of the entities identified as “Tenant”
on Attachment A-1 attached hereto (referred to herein individually and
collectively, as “Tenant” or “Tenants”), and Emeritus Corporation, a Washington
corporation (“Emeritus”), each having an office at c/o Emeritus Corporation,
3131 Elliott Avenue, Suite 500, Seattle, Washington  98121.
 
RECITALS
 
A. Landlord and Tenant are parties to that certain Third Amended and Restated
Master Lease Agreement dated as of July 25, 2008, as amended by that certain
First Amendment to Master Lease dated as of December 19, 2008, that certain
Lease Severance and Amendment Agreement dated as of June 24, 2009, and that
certain Lease Severance and Amendment Agreement No. 2 dated as of October 21,
2009, and that certain Lease Combination Agreement and Amendment to Lease dated
as of June 29, 2011  (as the same may otherwise be amended, restated,
supplemented, modified, severed, renewed, extended or replaced, the “Master
Lease”), pursuant to which Landlord leases to Tenants certain facilities listed
on Attachment A-1 and more particularly described in the Master Lease
(collectively, the “Leased Properties”).
 
B. VTR-EMRTS Holdings, LLC, a Delaware limited liability company, a Delaware
limited liability company and a prior assignee and affiliate of Landlord, and
Summerville 14 LLC, Summerville 15 LLC, and Summerville 16 LLC, each a Delaware
limited liability company and an affiliate of Tenant, are parties to that
certain Master Lease Agreement No. 1 dated as of June 24, 2009 (as the same may
be amended, restated, supplemented, modified, severed, renewed, extended or
replaced, the “First New Lease”), pursuant to which VTR-EMRTS Holdings, LLC
leases to Summerville 14 LLC, Summerville 15 LLC, and Summerville 16 LLC the
Florida facilities listed on Attachment A-2 attached hereto and more
particularly described in the First New Lease.
 
C. Ventas Framingham, LLC, a Delaware limited liability company and an affiliate
of Landlord, and Summerville 5 LLC, a Delaware limited liability company and an
affiliate of Tenant, are parties to that certain Master Lease Agreement No. 2
dated as of October 21, 2009, as amended by that certain First Amendment to
Master Lease dated as of October 21, 2009 (as the same may otherwise be amended,
restated, supplemented, modified, severed, renewed, extended or replaced, the
“Second New Lease”), pursuant to which Ventas Framingham, LLC leases to
Summerville 5 LLC the “Farm Pond” facility listed on Attachment A-2 attached
hereto and more particularly described in the Second New Lease.
 
D. Landlord’s affiliate Nationwide Health Properties, LLC, a Delaware limited
liability company (“NHP”), successor by merger to Nationwide Health Properties,
Inc., has heretofore made to Emeritus a loan (the “$30,000,000 loan”) evidenced
by that certain Amended and Restated Promissory Note dated December 1, 2010,
made by Emeritus in favor of NHP in the original principal amount of
$30,000,000, and related loan documents.
 
 
2

--------------------------------------------------------------------------------

 
 
E. NHP has heretofore made to Emeritus a loan (the “$21,426,000 Loan”) evidenced
by (i) that certain Second Amended and Restated Loan Agreement dated as of March
3, 2005, by and between NHP and Emeritus, as amended by that certain Amendment
to Loan Agreement dated as of August 6, 2007, that certain Second Amendment to
Loan Agreement dated as of March 3, 2008, that certain Third Amendment to Loan
Agreement dated as of October 22, 2008, and that certain Fourth Amendment to
Loan Agreement dated as of March 3, 2011, but effective December 1, 2010, (ii)
that certain Second Amended and Restated Note dated November 1, 2010, made by
Emeritus in favor of NHP in the original principal amount of $21,426,000, and
(iii) related loan documents.
 
F. NHP and NHP McClain, LLC, a Delaware limited liability company and an
affiliate of Landlord, collectively as the landlord (collectively, the
“Summerville/NHP Landlord”), and Summerville Camelot Place LLC, Summerville at
Hillen Vale LLC, Summerville at Lakeview LLC, Summerville at Ridgewood Gardens
LLC, Summerville at North Hills LLC, The Inn at Medina LLC, each a Delaware
limited liability company and an affiliate of Tenant, as the tenants
(collectively, the “Summerville/NHP Tenants”), together with Summerville Senior
Living, Inc. and Emeritus, as guarantors, are parties to that certain Master
Lease dated as of October 2, 2006, as amended by (i) that certain First
Amendment to Master Lease dated as of December 1, 2006, (ii) that certain Second
Amendment to Master Lease dated as of January 2, 2007, (iii) that certain Third
Amendment to Master Lease dated as of March 3, 2008, (iv) that certain Fourth
Amendment to Master Lease dated as of March 3, 2011, to be effective as of
December 1, 2010, and (v) that certain Fifth Amendment to Master Lease dated as
of November 22, 2011 (as the same may otherwise be amended, restated,
supplemented, modified, severed, renewed, extended or replaced, the
“Summerville/NHP Master Lease”). Obligations under the Master Lease have been
guaranteed by Summerville Senior Living, Inc. pursuant to that certain Amended
and Restated Guaranty of Lease dated as of October 2, 2006 and by Emeritus
Corporation pursuant to that certain Guaranty of Lease dated as of October 1,
2007.
 
G. Landlord and Tenant wish to amend the Master Lease as follows:
 
1.           To require additional capital investment by Tenant in (i) the
Facility set forth in Attachment A-1 as Facility No. 2 (the “Heritage Place
Facility”), (ii) the Facility set forth in Attachment A-1 as Facility No. 3 (the
“Barrington Court Facility”), and (iii) the Facility set forth in Attachment A-1
as Facility No. 4 (the “Somer Park Facility”);
 
2.           To require Tenant to improve the economic performance of the
Barrington Court Facility and Somer Park Facility or, in the alternative, to
require that Tenant purchase the Barrington Court Facility and Somer Park
Facility from Landlord;
 
3.           To waive certain potential financial covenant Events of Default by
Tenant for a limited period;
 
4.           To permit the tenants under the First New Lease, the Second New
Lease and the Master Lease a conditional right to recover a portion of their
respective Coverage
 
 
3

--------------------------------------------------------------------------------

 
 
         Based Security Deposits to be applied toward the purchase of the
Barrington Court Facility and Somer Park Facility;
 
5.           To provide that an “Event of Default” under the Summerville/NHP
Master Lease shall be an Event of Default under the Master Lease, the First New
Lease and the Second New Lease;
 
6.           To require payment to Landlord by Tenant of Landlord’s transaction
costs (including, without limitation, Landlord’s attorneys’ fees) related to the
negotiation and documentation of this Amendment; and
 
7.           To acknowledge the security deposit amounts deposited by the
tenants and held by Landlord under the First New Lease, the Second New Lease and
the Master Lease;
 
In each case, subject to the terms, conditions, covenants and requirements more
particularly set forth herein.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby agree as follows:
 
1. Capitalized Terms.  All capitalized terms used herein and not defined herein
shall have the meaning ascribed thereto in the Master Lease.
 
2. Agreements Regarding the Master Lease.
 
2.1. Required Leased Property Annual Capital Expenditure
Amounts.  Notwithstanding anything contained in Section 11.3.1 of the Master
Lease, the Master Lease is hereby amended to provide that, during calendar year
2012, Tenant shall make at least $1,700,000.00 of Capital Expenditures on the
Heritage Place Facility and $100,000 of Capital Expenditures on each of the
Barrington Court Facility and the Somer Park Facility.  Prior to January 31,
2013 Tenant shall deliver to Landlord a report in a form, and with such detail
and backup as Landlord may reasonably require, setting forth the Tenant’s
Capital Expenditures for the Heritage Place Facility, the Barrington Court
Facility and the Somer Park Facility.
 
2.2. Waiver Regarding Portfolio Coverage Ratios.  Landlord hereby agrees to
waive any Event of Default which may arise, or which may have arisen, due to a
failure to meet the minimum Portfolio Coverage Ratio required under Section
8.2.5.1 of the Master Lease as calculated during the last Test Period for the
2011 calendar year, any Test Period during the 2012 calendar year or the first
two (2) Test Periods of the 2013 calendar year, but only so long as each of the
following conditions are met: (i) the Portfolio Coverage Ratio as tested at the
end of the first three (3) Test Periods of 2012 shall be no less than 0.90 to
1.0, (ii) the Portfolio Coverage Ratio for the fourth Test Period of 2012 and
the first two (2) Test Periods of 2013 shall be no less than 1.0 to 1.0, (iii)
Tenants and their Affiliates shall continue to fund the Coverage Based Security
Deposit as, when and in the amounts required pursuant to Sections 8.2.5.1(iii)
and (v) of the Master Lease (i.e., in the amount of additional Cash Flow that
would be needed to satisfy a 1.15 to 1.0 minimum Portfolio Coverage Ratio), and
(iv) no Event of Default otherwise
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
 
 exists under the Master Lease, and no event has otherwise occurred or condition
has otherwise arisen that, with notice or the passage of time or both, would
become an Event of Default.
 
2.3. Sale if Barrington Court and Somer Park Fail to Achieve 1.0 Coverage Ratio.
 
2.3.1. The following terms shall have the indicated meanings
 
2.3.1.1. “Put Property Coverage Ratio” means the Coverage Ratio for the
Barrington Court Facility and the Somer Park Facility, computed as if they were
a single Facility.
 
2.3.1.2. “Quarterly Test Period” means each three (3) month period ending at the
end of a fiscal quarter of Tenant.
 
2.3.2. If the Put Property Coverage Ratio for the Quarterly Test Period ending
December 31, 2012 is not at least 1.0 to 1.0, then Landlord may, at its election
and by delivery of written notice thereof to Emeritus (the “Put Notice”), at any
time (the “Put Period”) after December 31, 2012 and before the Put Property
Coverage Ratio equals or exceeds 1.0 to 1.0 for a Quarterly Test Period ending
after December 31, 2012 and the same has been reported to Landlord pursuant to
this Lease, require Emeritus to purchase either or both of the Barrington Court
Facility and the Somer Park Facility from Landlord for a price and on the terms
set forth below.  The applicable purchase price shall be calculated by dividing
the then current annual Fixed Rent allocable to the Barrington Court Facility
and the Somer Park Facility, respectively, as of the closing date, by six and
three-quarter percent (6.75%).  The closing date shall be one hundred eighty
(180) days following delivery of Landlord’s Put Notice (the “Purchase Closing
Date”).  The parties shall promptly (and in no event later than three (3)
Business Days after delivery by Landlord of its Put Notice) execute and deliver
to each other counterparts of the form of Agreement for Sale of Real Estate
attached hereto as Exhibit M for each such Facility (collectively, the “Purchase
Contracts”), the terms of which shall control the sale of the Barrington Court
Facility and the Somer Park Facility.  Each Purchase Contract shall be dated as
of the date of Landlord’s delivery of the Put Notice for the applicable
Facility.
 
2.3.3. In the event that the Barrington Court Facility and/or Somer Park
Facility are purchased by Emeritus (as a permitted assignee under the Purchase
Contracts) as provided above, and Emeritus incurs net cash expenditures as a
direct result of such sale, Emeritus shall be entitled to receive, and Landlord
shall release, from the then current Coverage Based Security Deposit held by
Landlord under the Master Lease and the applicable Other Leases an amount equal
to the lesser of (i) the amount of Emeritus’s actual out of pocket net cash
expenditures on the purchase of the Barrington Court Facility and Somer Park
Facility, as set documented in evidence reasonably satisfactory to
Landlord,  and (ii) the amount of the then current Coverage Based Security
Deposit held by Landlord under the Master Lease and the applicable Other Leases,
which amount shall be deposited by Landlord into the closing escrows established
pursuant to the Purchase Contracts; provided, however, that such release of the
Coverage Based Security Deposit shall not relieve Tenants from their obligation
to maintain, subject to Section 2.2 above, the Portfolio Coverage Ratio
requirements of Section 8.2.5.1 of the Master Lease (including, without
limitation, Tenants’ and its Affiliates’ obligation to fund any
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
Coverage Based Security Deposit required thereunder) as of the end of the
calendar quarter in which the Purchase Closing Date occurs.
 
2.3.4. In the event that the Barrington Court Facility and Somer Park Facility
are acquired by Emeritus, Landlord shall return any Security Amount allocable to
the Barrington Court Facility and Somer Park Facility pursuant to Section 3.4.3
of the Master Lease (excluding any Coverage Based Security Deposit allocable to
the Barrington Court Facility and Somer Park Facility, subject to Section 2.3.3
above).
 
2.3.5. Any default, beyond any applicable grace or cure period, by Emeritus or
its designee under the Purchase Contracts shall constitute an Event of Default
under the Master Lease.
 
2.4. Cross-Default between Master Lease and Summerville/NHP Master
Lease.  Landlord and Tenants hereby agree that the occurrence of any “Event of
Default” by any Summerville/NHP Tenant under the Summerville/NHP Master Lease
shall constitute an Event of Default under the Master Lease.
 
2.5. Acknowledgement of Leases Subject To Portfolio Coverage Ratio Test,
Tenants’ Fiscal Year.  The parties acknowledge that, as of the date hereof, the
First New Lease and the Second New Lease are the only “Other Leases” subject to
the Portfolio Coverage Ratio test set forth in Section 8.2.5.1 of the Master
Lease.  The parties further acknowledge that the fiscal year of Tenants is the
calendar year, and Tenants shall not change their fiscal year without the prior
written approval of Landlord.
 
3. Acknowledgement of Tenant Deposits.  The parties acknowledge that attached
hereto as Exhibit N is a true and correct accounting of Tenant’s Security
Deposits held by Landlord as of January 16, 2012 in conjunction with the Master
Lease and the applicable Other Leases.
 
4. No Other Amendments.  Except as provided in this Amendment, the Master Lease
remains in full force and effect without modification.
 
5. Transaction Costs.  Tenant shall reimburse Landlord, within ten (10) days of
written demand by Landlord, for Landlord’s reasonable and documented attorneys’
fees and out of pocket transaction costs related to the negotiation and
documentation of this Amendment.
 
6. Miscellaneous.
 
6.1. Successors and Assigns.  This Amendment and the covenants and agreements
herein contained shall be binding upon and inure to the benefit of Landlord and
Tenant and their respective heirs, devisees, successors and assigns.
 
6.2. Integrated Agreement; Modifications; Waivers.  This Amendment, and the
Master Lease as amended, constitute the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes any and all
prior representations, understandings and agreements, whether written or oral,
with respect to such subject matter.  Each of the parties hereto acknowledges
that it has not relied upon, in entering into this
 
 
 
6

--------------------------------------------------------------------------------

 
 
Amendment, any representation, warranty, promise or condition not specifically
set forth in this Amendment.  No supplement, modification or waiver of any
provision of this Amendment shall be binding unless executed in writing by the
party to be bound thereby.  No waiver of any of the provisions of this Amendment
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.  To the extent any provision of this
Amendment is inconsistent with the Master Lease, the provisions of this
Amendment shall control.
 
6.3. Headings and Captions.  The headings and captions of the paragraphs of this
Amendment are for convenience of reference only and shall not affect the meaning
or interpretation of this Amendment or any provision hereof.
 
6.4. Gender and Number.  As used in this Amendment, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.
 
6.5. Severability.  In the event that any paragraph, section, sentence, clause
or phrase contained in this Amendment becomes or is held by any court of
competent jurisdiction to be illegal, null or void or against public policy, the
remaining paragraphs, sections, sentences, clauses or phrases contained in this
Amendment shall not be affected thereby.
 
6.6. Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto were upon the same instrument.
 


 
[Signature pages follow]
 

 
 
756703_2.DOC
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.
 

 
LANDLORD:
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership
By:VENTAS, INC., a Delaware corporation, as its general partner
By:            /s/  Joseph D. Lambert 
Name:                      Joseph D. Lambert
Title:Vice President




S-1
 
756703
 
 
 

--------------------------------------------------------------------------------

 

TENANT:


SW ASSISTED LIVING, LLC
SUMMERVILLE AT BARRINGTON COURT LLC
SUMMERVILLE AT ROSEVILLE GARDENS LLC


Each of which entities is a Delaware limited liabilitycompany


By:           Summerville Senior Living, Inc., a Delaware
                                                                corporation, its
Sole Member






By:           /s/  Eric
Mendelsohn                                                                
Name: Eric Mendelsohn
Its:           Senior Vice President Corporate
Development
 


SUMMERVILLE 17 LLC


By:           Summerville Investors, LLC, a Delawarelimited liability company,
each of their Sole
Member


By:           Summerville Senior Living, Inc.,
a Delaware corporation,
its Sole Member






By:           /s/  Eric
Mendelsohn                                                      
Name: Eric Mendelsohn
Its:  Senior Vice President Corporate
Development



S-2
 
756703
 
 
 

--------------------------------------------------------------------------------

 

SUMMERVILLE AT HERITAGE PLACE, LLC,
a Delaware limited liability company


By:           Summerville at Cobbco, Inc.,
a California corporation,
its Sole Member






By: _/s/  Eric Mendelsohn__________________
Name: Eric Mendelsohn
 
Title:
Senior Vice President Corporate Development



SUMMERVILLE AT FAIRWOOD MANOR, LLC
A Delaware limited liability company
 


 
By:           /s/  Eric
Mendelsohn                                                                
Name:                            Eric
Mendelsohn                                                                
 
Title:
Senior Vice President Corporate Development



 
EMERITUS:


EMERITUS CORPORATION,
a Washington corporation


 
By:           /s/  Eric
Mendelsohn                                                                
Name:  Eric Mendelsohn
Its:  Senior Vice President Corporate Development









S-3
 
756703
 
 
 

--------------------------------------------------------------------------------

 

ACKOWLEDGED AND AGREED AS OF
THIS _27th____ DAY OF FEBRUARY, 2012:


NATIONWIDE HEALTH PROPERTIES, LLC,
a Delaware limited liability company




By:           /s/  Joseph D.
Lambert                                                                
Name:                      Joseph D. Lambert
Title:                      Vice President



S-4
 
756703
 
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT AND REAFFIRMATION OF GUARANTORS
 
Capitalized terms used in this Acknowledgement and Reaffirmation of Guarantors
shall have the meaning ascribed thereto in the foregoing Amendment.
 
Emeritus Corporation, a Washington Corporation (“Emeritus”), has executed and
delivered (i) that certain Guaranty of Lease dated as of July 25, 2008, pursuant
to which Emeritus has guaranteed the obligations of the Tenant under the Master
Lease (the “Emeritus Master Lease Guaranty”).
 
Summerville Senior Living, Inc., a Delaware corporation (“SSL”, and together
with Emeritus each a “Guarantor” and collectively, “Guarantors”), has executed
and delivered that certain Guaranty of Lease dated as of December 19, 2008,
pursuant to which SSL has guaranteed the obligations of the Tenant under the
Master Lease (the “SSL Master Lease Guaranty”).
 
Each Guarantor hereby acknowledges the terms and conditions of the foregoing
Amendment.
 
Emeritus hereby acknowledges and agrees that its Emeritus Master Lease Guaranty
remains in full force and effect and that its obligations under the Emeritus
Master Lease Guaranty shall apply to the duties, liabilities and other
obligations of Tenant under the Master Lease, as amended by the foregoing
Amendment.
 
SSL hereby acknowledges and agrees that the SSL Master Lease Guaranty remains in
full force and effect and that its obligations under the SSL Master Lease
Guaranty shall apply to the duties, liabilities and other obligations of Tenant
under the Master Lease, as amended by the foregoing Amendment.
 
Although each of the Guarantors has been informed of the terms of the Amendment,
each of the Guarantors understands and agrees that Landlord has no duty to so
notify it or to seek this or any future acknowledgment, consent or
reaffirmation, and nothing contained herein shall create or imply any such duty
as to any transactions, past or future.
 
[Signature page follows]
 

756703
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Acknowledgement and
Reaffirmation of Guarantors effective as of the ___24________ day of February,
2012.
 


 
EMERITUS CORPORATION,
 
a Washington corporation
 


 
By:  /s/  Eric Mendelsohn__________
Name: Eric Mendelsohn
Its:           Senior Vice President Corporate
Development
 


 
SUMMERVILLE SENIOR LIVING,
INC., a Delaware corporation






By:  _/s/  Eric Mendelsohn______________
Name: Eric Mendelsohn
Its:           Senior Vice President Corporate
Development


 

756703
 
 
 

--------------------------------------------------------------------------------

 

7. ATTACHMENT A-1
 
MASTER LEASE
 

 
Facility
Tenant
Landlord
 
1. 
 
Summerville at South Windsor
1715 Ellington Road
South Windsor, CT  06074
SW Assisted Living, LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
 
2. 
 
Summerville at Heritage Place
355 West Grant Line Road
Tracy, CA  95376
Summerville at Heritage Place, LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
 
3. 
 
Barrington Court Alzheimer’s Residence
400 W. El Pintado Road
Danville, CA  94526
Summerville at Barrington Court LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
 
4. 
 
Somer Park Residence for Memory Impaired
1 Somer Ridge Drive
Roseville, CA  95661
Summerville at Roseville Gardens LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
 
5. 
 
The Plaza at Deer Creek
2403 West Hillsboro Boulevard
Broward County
Deerfield Beach, FL 33442
Summerville 17 LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership
 
6. 
 
Summerville at Fairwood Manor
200 N. Dale
Anaheim, CA  92801
Summerville At Fairwood Manor, LLC, a Delaware limited liability company
Ventas Realty, Limited Partnership, a Delaware limited partnership



 

A-2
 
756703
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT A-2
 
FIRST NEW LEASE
 

 
Florida Facilities
Tenants
Landlord
 
7. 
 
The Plaza at Bonita Springs
26850 South Bay Drive
Bonita Springs, FL 34134
Summerville 14 LLC, a Delaware limited liability company
VTR-EMRTS Holdings, LLC, a Delaware limited liability company
 
8. 
 
The Plaza at Boynton Beach
8220 Joy Road
Boynton Beach, FL 33437
Summerville 15 LLC, a Delaware limited liability company
VTR-EMRTS Holdings, LLC, a Delaware limited liability company
 
9. 
 
The Plaza at Jensen Beach and the Jensen Beach Land Parcel
1700 NE Indian River Drive
Jensen Beach, FL 34957
 
Summerville 16  LLC, a Delaware limited liability company
VTR-EMRTS Holdings, LLC, a Delaware limited liability company



 
SECOND NEW LEASE
 

 
Farm Pond Facility
Tenant
Landlord
 
10. 
 
Farm Pond
300 West Farm Pond Road
Middlesex County
Framingham, MA 01702
 
Summerville 5 LLC, a Delaware limited liability company
Ventas Framingham, LLC, a Delaware limited liability company



 


 

A-2
 
756703
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT M
 
FORM OF AGREEMENT FOR SALE OF REAL ESTATE
 


 
[SEE ATTACHED]
 


 


 

M-1
 
756703
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT N
 
Tenant Security Deposits as of January 16, 2012
 
Name
Lease Based Cash Security Deposit
Lease Based LOC Security Deposit
Coverage Based Cash Deposit
Total Restricted Deposits
Emeritus at  South Windsor
       546,971.68
                        -  
      138,256.66
      685,228.34
Emeritus at  Fairwood Manor
       218,194.80
      157,075.00
      748,061.98
   1,123,331.78
Emeritus at  Heritage Place
       528,618.28
                        -  
      133,617.61
      662,235.89
Emeritus at  Bonita Springs
       455,102.80
                        -  
      115,539.84
      570,642.64
Emeritus at  Boynton Beach
       684,453.80
                        -  
      173,766.66
      858,220.46
Emeritus at  Deer Creek
       412,964.20
                        -  
      104,841.86
      517,806.06
Emeritus at  Jensen Beach
       540,746.20
                        -  
      137,282.69
      678,028.89
Emeritus at  Barrington Court
       165,314.08
                        -  
        41,786.06
      207,100.14
Emeritus at  Roseville Gardens
         85,963.32
                        -  
        21,728.75
      107,692.07
Emeritus at  Farm Pond
   1,425,031.20
                        -  
     360,201.83
     1,785,233.03
       
 
Total: 7,195,519.30





 


 


 


 

N-1
 
756703
 
 
 

--------------------------------------------------------------------------------

 
